 
Exhibit 10.39



CONFIDENTIAL TREATMENT REQUESTED
 
Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment.  Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]
 
Wells Fargo Logo [wellsfargologo.jpg]
 
 
SUPPLEMENTAL CONFIRMATION


November 21, 2011


To:           Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:           Roger Dean, VP – Treasurer
    Shawnta Totten, VP – Governance and Corporate Counsel
Facsimile: 757-321-5111


From:
Wells Fargo Securities, LLC, solely as agent (the “Agent”)

of Wells Fargo Bank, National Association
 
375 Park Avenue

 
New York, NY 10152

 
Attn: Derivatives Structuring Group

 
Telephone: 212-214-6101

 
Facsimile:  212-214-5913

 
 

 
Re:  
Issuer Share Forward Transaction



 
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Wells Fargo Bank, National
Association (“Wells Fargo”) and Dollar Tree, Inc. (“Counterparty” and together
with Wells Fargo, the “Contracting Parties”) on the Trade Date specified below.
This Supplemental Confirmation is a binding contract between Wells Fargo and
Counterparty as of the relevant Trade Date for the Transaction referenced below.
 
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of November 21, 2011 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
 
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:
 
Trade Date:
November 21, 2011

 
Hedge Completion Date:
As set forth in the Trade Notification, but in no event later than December 8,
2011.

 
 
82

--------------------------------------------------------------------------------

 
Scheduled Termination Date:
[*] (or if such date is not an Exchange Business Day, the next following
Exchange Business Day), subject to Wells Fargo’s right to accelerate the
Termination Date to any date on or after the First Acceleration Date.

 
First Acceleration Date:
[*]

 
Initial Shares:
2,774,475

 
Prepayment Amount:
USD 300,000,000

 
Minimum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 110.0% of the Hedge Period Reference Price.
 

 
Maximum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 97.5% of the Hedge Period Reference Price.

 
Forward Price Adjustment
Amount:
[*].

 
3. Counterparty represents and warrants to Wells Fargo that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through Wells Fargo.
 
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Supplemental Confirmation enclosed for
that purpose and returning it to us to Wells Fargo’s Structured Derivatives
Documentation Unit, Facsimile No. (212) 214-5913.
 
 
 
Yours sincerely,



WELLS FARGO SECURITIES,
LLC,                                                                                                 WELLS
FARGO BANK, NATIONAL ASSOCIATION
acting solely in its capacity as
Agent                                                                                                 
 By: Wells Fargo Securities, LLC,
of Wells Fargo Bank, National
Association                                                                                         acting
solely in its capacity as its Agent
 


By: /s/ Cathleen
Burke                                                                          
By: /s/ Cathleen
Burke                                                                
Name:  Cathleen
Burke                                                                                                          
Name:  Cathleen Burke
Title:  Managing
Director                                                                                                    
 Title:  Managing Director


Confirmed as of the date first above written:


DOLLAR TREE, INC.




By:      /s/ Kevin S. Wampler
Name:  Kevin S. Wampler
Title:  Chief Financial Officer
 
 
 
 83

--------------------------------------------------------------------------------